DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16193789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cynthia Pillote on 9/20/2021.

Please amend claim 1, as following: A reaction system comprising: a reaction chamber; a first precursor reactant source comprising at least one transition metal containing reactant comprising at least one of a hafnium precursor and a zirconium precursor; a second precursor reactant source comprising at least one chalcogen containing reactant; and a system operation and control mechanism, wherein the system operation and control mechanism s timing of gas pulse sequences from the first precursor reactant source and the second precursor reactant source to: contact a substrate with a vapor phase of the at least one transition metal containing reactant; and contact the substrate with a vapor phase of the at least one chalcogen containing reactant, to thereby form a transition metal chalcogenide film by a cyclical deposition process, wherein the temperature of the substrate during the steps of contact the substrate with a vapor phase of the at least one transition metal containing reactant and contact the substrate with a vapor phase of the at least one chalcogen containing vapor phase reactant is below 450 °C.
s a flow of the vapor phase of the at least one chalcogen containing reactant through the gas purifier prior to entering the reaction chamber to reduce a concentration of at least one of water and oxygen within the vapor phase of the at least one chalcogen containing reactant.

Please amend claim 12 as following: The reaction system of claim 1, wherein the system operation and control mechanism icontrols of a carrier gas through the first precursor reactant source to transport the vapor phase of the at least one transition metal containing reactant to the reaction chamber and to flow the carrier gas through a gas purifier prior to entering the first precursor reactant source to reduce a concentration of at least one of water and oxygen within the carrier gas.

Please amend claim 14 as following: The reaction system of claim 1, wherein the system operation and control mechanism effectuates in the reaction chamber, prior to film deposition, at a temperature of greater than 500 °C.

Please amend claim 16 as following: The reaction system of claim 1, wherein the system operation and control mechanismeffectuates ion of a capping layer over the transition metal chalcogenide film to substantially prevent oxidation of the transition metal chalcogenide film when exposed to ambient conditions.

Please amend claim 20 as following: The reaction system of claim 1, wherein the operation and control mechanism s a pressure within the reaction chamber.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a system operation and control mechanism, wherein the system operation and control mechanism is configured to control timing of gas pulse sequences from the first precursor reactant source and the second precursor reactant source to: contact a substrate with a vapor phase of the at least one transition metal containing reactant; and contact the substrate with a vapor phase of the at least one chalcogen containing reactant, to thereby form a transition metal chalcogenide film by a cyclical deposition process, wherein the temperature of the substrate during the steps of contact the substrate with a vapor phase of the at least one transition metal containing reactant and contact the substrate with a vapor phase of the at least one chalcogen containing vapor phase reactant is below 450 °C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BaNerjee (US Pub No. 20180371610), Cooper (US Pub No. 20180057934), Kobayashi (US Pub No. 20180286663), Raisanen (US Pub No. 20180122642), Jiang (US Pub No. 20180108587).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895